Citation Nr: 0810912	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for tuberculosis pleurisy 
with effusion, inactive, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran apparently had active duty service from April 
1951 to March 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
April 2006 the veteran withdrew his request for a Travel 
Board hearing.

In May 2007 the Board remanded the issue for further 
development.   

FINDING OF FACT

The veteran does not have a diagnosis of moderately advanced 
lesions, nor has it been shown that he has a continued 
disability, emphysema, dyspnea on exertion or other 
impairments of health related to his tuberculosis.

CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
tuberculosis pleurisy with effusion, inactive, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. 4.97, Diagnostic Codes 6721 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA notice must include notice 
of the type of evidence needed to substantiate a claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

The RO provided a post-adjudication VCAA notice by letter, 
dated in July 2007.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability had become worse and the effect 
that worsening had on the claimant's employment and daily 
life.  The veteran was notified that VA would obtain VA 
treatment records and other medical records and that he could 
authorize VA to obtain private medical records on his behalf.  
The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
provision for the degree of disability assignable and for the 
effective date of the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. Jan. 30, 2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that VCAA notice, was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim for increase was readjudicated as evidenced by the 
supplemental statement of the case, dated in October 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Code under which the claimant and general notice 
of the criteria, which consists of a specific measurement or 
test results, at this stage of the appeal, when the veteran 
already has notice of the pertinent Diagnostic Code and 
rating criteria as provided in the statement of the case and 
supplemental statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  As the content error 
did not affect the essential fairness of the adjudication of 
the claim for increase, the presumption of prejudicial error 
as to the content error in the VCAA notice is rebutted.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim); Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. Jan. 30, 2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  A VA examination was afforded in 
September 2004 and August 2007.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Factual Background

Service medical records showed that the veteran was treated 
for tuberculosis pleurisy with effusion on the left, and in 
June 1954 underwent a decortication of the left lung.  
Service medical records and post service medical records did 
not suggest the veteran had advanced lesions.   By way of 
rating decision in August 1954, the veteran was granted 
service connection for tuberculosis pleurisy, effective March 
1954.  In July 2004, the veteran filed a claim for an 
increased rating for tuberculosis pleurisy.  

Private medical records show that in 2003 the veteran was 
treated for shortness of breath, exertional dyspnea and 
obstructive lung disease.  Records in February 2003 indicated 
the veteran's CT scan of the chest was reportedly normal 
except elevated left diaphragm.  The diagnoses included 
exertional dyspnea secondary to chronic obstructive pulmonary 
disease and restrictive lung defect and obstructive lung 
disease, asthma versus emphysema.

On VA examination in September 2004, the examiner noted the 
veteran had a tobacco use disorder.  The veteran quit smoking 
in 1957, prior to that he smoked two packs a day for at least 
55 years.  The veteran complained experiencing shortness of 
breath which occurs at 20 yards or one flight of stairs.  The 
veteran indicated he has not had a recurrence of tuberculosis 
and has not required any oral tuberculosis medication.  

Physical examination showed there were crackles in the bases, 
otherwise the lung exam was clear.  The diagnoses included 
tuberculosis pleurisy with effusion, inactive, tobacco use 
disorder and chronic obstructive pulmonary disease secondary 
to chronic tobacco use disorder.  

In an addendum, the examiner noted there was no recurrence of 
the veteran's tuberculosis pleurisy with effusion and his 
left lower lobe lobectomy did not cause his dyspnea.  The 
examiner concluded the veteran's chronic obstructive 
pulmonary disease as a result of years of smoking prior to 
1987 created a severe obstructive ventilatory impairment 
making it difficult for the veteran to catch his breath.  

Accompanying x-rays found postoperative changes, left side, 
with marked elevation of the left leaf of the diaphragm.  

In September 2004, the veteran's private doctor indicated the 
veteran could barely exert at all without becoming very short 
of breath.  In March 2007 the doctor indicated the veteran 
had multiple problems, the worse of which is moderate to now 
severe chronic obstructive pulmonary disease.  The disability 
has gotten worse and the veteran currently can barely exert 
any energy at all without becoming extremely short of breath.  

In his Form 9 Appeal, dated in March 2005, the veteran stated 
the VA examiner attributed his problems to smoking, however 
the veteran argued he smoked minimally prior to 1987.  

In August 2007 the veteran was examined by the same examiner 
as in September 2004.  The examiner noted the veteran 
admitted to having stopped smoking in 1987.  The veteran 
indicated he smoked one pack per day, however the examiner 
reported that private medical records showed the veteran 
admitted that he had smoked over 50 years one to two packs 
per day.  The veteran reported his tuberculosis had been 
arrested, he never developed any advanced lesions or required 
any hospitalization due to recurrence of tuberculosis.  He 
has not had any antituberculous medication since 1954.  The 
veteran stated he began experiencing problems with dyspnea 
and shortness of breath around 1992.  In the past he was 
treated with pulmonary inhalers.  The veteran admitted to 
having a desk job, which he could maintain as long as extreme 
activity was not added to his job.  The examiner noted that 
while previous diagnoses included a lobectomy, service 
medical records revealed that the veteran underwent a 
decortication procedure and not a lobectomy procedure.  

Physical examination of the lungs was clear to auscultation 
anteriorly and posteriorly.  In the left lung base, breath 
sounds were diminished.  Right lung was completely clear.  
The diagnoses included inactive pulmonary tuberculosis with 
tuberculosis pleurisy with effusion in 1954, treated, and 
currently resolved; post thoracotomy, June 1954; obstructive 
ventilatory impairment, chronic obstructive pulmonary disease 
versus asthma.  

The examiner further commented that there were no advanced 
lesions as a result of the veteran's decortication procedure.  
The veteran's impairment is due to his emphysema which has 
caused dyspnea on exertion.  The veteran reported veteran 
developing symptoms of dyspnea in 1992, 38 years after his 
tuberculosis in the 1954.  The examiner further explained 
that tuberculosis does not lead to residual of chronic 
obstructive pulmonary disease.  The examiner opined the 
veteran's most likely etiology of his obstructive ventilatory 
impairment, whether it be emphysema or asthma, is his tobacco 
use disorder.  The examiner concluded the veteran's service-
connected inactive tuberculosis does not have any impact on 
his ability to be gainfully employed for either a manual or a 
desk job.  The veteran is considered to be in remission.  

Accompanying x-rays reported no lung masses or areas of 
consolidation.  There was volume loss on the left.  

In September 2007, the veteran's spouse stated the veteran's 
breathing problems were increasing in severity.  

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).



Analysis

Public Law 90-493 repealed section 356 of title 38, United 
States Code, which had provided graduated ratings for 
inactive tuberculosis.  The repealed section, however, still 
applies to the case of any veteran who on August 19, 1968, 
was receiving or entitled to receive compensation for 
tuberculosis.  The use of the protective provisions of Pub. 
L. 90-493 should be mentioned in the discussion portion of 
all ratings in which these provisions are applied.  For 
application in rating cases in which the protective 
provisions of Pub. L. 90-493 apply the former evaluations 
pertaining to pulmonary tuberculosis are retained in § 4.97.

In cases where entitlement to service connection for 
tuberculosis was awarded prior to August 19, 1968, the 
pertinent criteria are as follows.  A 100 percent rating is 
warranted for active tuberculosis.  Once the disease is 
inactive, it is rated 100 percent for the first two years of 
inactivity; 50 percent thereafter for four years, or in any 
event to six years after inactivity; 30 percent thereafter 
for five years, or to eleven years after inactivity; 30 
percent, minimum, following far advanced lesions diagnosed at 
any time while the disease process was active; 20 percent 
following moderately advanced lesions, provided there is 
continued disability, emphysema, dyspnea on exertion, 
impairment of health, etc.; otherwise, zero percent. 38 
C.F.R. §§ 4.97, Diagnostic Code 6724.

As noted above, the next higher evaluation, of 20 percent, 
the evidence must show that tuberculosis is productive of 
moderately advanced lesions with continued disability, such 
as emphysema, dyspnea on exertion or some other impairment of 
heath.  As to the first criteria, VA examination dated in 
September 2004 and August 2007 showed that the veteran's 
tuberculosis is inactive.  The evidence also showed no 
evidence of moderately advanced lesions.  During the August 
2007 VA examination, the examiner specifically indicated 
there were no advanced lesions as a result of the veteran's 
decortication procedure in service.  Lastly, while there is 
evidence that the veteran has continued respiratory 
disabilities, to include chronic obstructive lung disease and 
ventilatory impairment, these disabilities have not been 
related to his tuberculosis but to his extensive history of 
tobacco use.  Notably, the VA examiner in August 2007 
explained that tuberculosis does not lead to residual of 
chronic obstructive pulmonary disease.  The examiner opined 
the veteran's most likely etiology of his obstructive 
ventilatory impairment, whether it be emphysema or asthma, is 
his tobacco use disorder.  The Board finds this opinion to be 
probative as it was rendered by a competent medical 
professional, who reviewed the claims file in conjunction 
with examining the veteran.  This opinion is uncontroverted 
by the other evidence of record.  

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of evidence is against the 
veteran's request for an increased rating of his service-
connected tuberculosis, for the reasons discussed above.


ORDER

Entitlement to an increased rating for tuberculosis pleurisy 
with effusion, inactive, currently rated as 10 percent 
disabling, is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


